Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claim(s) 1-21 were previously pending and were rejected in the previous office action. Claim(s) 1, 4-5, 8, and 13-14 were amended. Claim 17 was cancelled. Claim 22 was newly added. Claim(s) 1-16 and 18-22 are currently pending and have been examined. 

Terminal Disclaimer
	The terminal disclaimer filed on January 31, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/888,522 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Double Patenting
	Applicant’s arguments, see page 7 of Applicant’s Response, filed January 31, 2022, with respect to the double patenting rejection has been fully considered and is persuasive. Examiner, notes, that applicant has filed a Terminal Disclaimer on 01/31/2022, to overcome the double patenting rejection, thus the rejection has been withdrawn.
Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see page 8 of Applicant’s Response, filed January 31, 2022, with respect to the rejection under 35 U.S.C. 112(b) has been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments, on Page(s) 8-10, with respect to the 35 U.S.C. 103 rejection for claim(s) 1-16 and 18-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a receiver configured to,” in Claim(s) 5 and 8
“a detector configured to,” in Claim 10
“a component with,” in Claim 1

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “…the access control element is….” However, applicant in Claim 1 amended the limitation by deleting “a access control element,” for “a component,” therefore applicant now lacks antecedent basis for “access control element.” Examiner, respectfully, suggest changing Claim 2 to recite “…the component….” Therefore, there is insufficient antecedent basis for “access control element,’ in Claim 2. 
Claim 2 recites the limitation “…the support structure is three or more walls….” In this case, it is unclear when looking at Claim 1, which, recites “a drawer coupled to a wall of the support structure…,” because it could be interpreted as the support structure having a sub-wall that is used for the drawer surrounded by the three or more walls exterior walls of the support structure or that the drawer is merely within the three or more walls. Examiner, respectfully, suggest amending Claim 1 to add “wherein the support structure comprises at least one wall…a drawer coupled to the at least one wall of the support structure…,” and amend Claim 2 to add “wherein the support structure comprises at least three walls….” Therefore, claim 2 is unclear as to wall(s) on the support structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 2016/0033966) in view of Wilcox (GB2510575A) and further in view of Pleis (US 2017/0116568).
Regarding Claim 1, Farris et al., teaches a package receiving station configured to receive packages from autonomous delivery vehicles (Paragraph 0104); and (Fig. 2)(Farris et al. teaches a delivery box/container (i.e., package receiving station) that is used for a drone to deliver/pick-up a package) comprising:
A support structure, extending vertically upward, that defines an interior space of the station. (Paragraph 0044 and 0046); and (Fig. 2)(Farris et al. 
A moveable roof 


A component with locking capability associated with the station that allows access to the package after delivery by the autonomous delivery vehicle. (Paragraph(s) 0044, 0061, and 0104); and (Fig. 3, 340)(Farris et al. teaches that the box/container (i.e., the station) contains an access 
an interface configured to selectively open and close the moveable roof in response to delivery of a package by the autonomous delivery vehicle. (Paragraph(s) 0073-0074, 0104 and 0106-0107)(Farris et al. teaches a homing device that includes a communication subsystem (i.e., interface) that is used to open the lid of the box as the drone approaches the box for delivery or pick-up. Farris et al., further, teaches that once the homing device has granted access to the box and the drone has delivered or picked-up the package the homing device will then send an indication to the box to close the lid. Examiner, respectfully, notes that the homing device includes a communication subsystem (i.e., interface) that is able to receive signals from the drone in order to open and close doors on the box to retrieve the parcel from the drone and/or storing the parcel within the box, see paragraph(s) 0073-0074)
	With respect to the above limitations: while Farris et al. teaches a secure delivery box that contains rigid bar material and a moveable lid that is able to slide open and 
	But, Wilcox in the analogous art of a parcel depositary, teaches 
a drawer coupled to a wall of the support structure, the drawer being separate from the moveable roof. (Wilcox teaches a lid on a parcel depositary, which, the lid is able to be unlocked and opened by a person to retrieve a package (i.e., moveable roof). Wilcox, further, teaches that the parcel depository includes a drawer located within the parcel; depository space)
configured to open outward from the station. (Fig. 2, 8)(Wilcox teaches that the drawer is able to open outwardly from the parcel depository)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box of Farris et al., by incorporating the teachings of a drawer coupled to the delivery receptacle structure separate from the moveable lid, which, the drawer is able to open in the outward direction of Wilcox, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help maximize the storage space for the depositary. (Wilcox: Page 5, Lines 1-4)
	With respect to the above limitations: while Wilcox teaches a parcel depositary that includes a moveable lid and a drawer, which, the drawer is able to be opened outwardly. However, Farris et al. and Wilcox, do not explicitly teach a roof that is angle nonparallel to the ground.
	But, Pleis, in the analogous art of drone delivery, teaches roof positioned at an angle nonparallel to the ground, (Paragraph(s) 0020-0024); and (Fig. 1(15) & Fig.2 (15)(Pleis teaches a delivery receptacle that consist of a gate (i.e., roof), gate lock, and a controller. Pleis, further, teaches that the gate can be positioned to open in a nonparallel position, as shown in Fig. 1(15) and Fig. 2 (15). Pleis, also, teaches that the delivery drone is able to send a signal to open and close the gate before and after delivery)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box that includes a roof of Farris et al. and a parcel depositary that includes a lid of Wilcox, by incorporating the teachings of a delivery box that has a door that is able to open in a nonparallel position of Pleis,  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, Farris et al./Wilcox/Plies, teaches all the limitations as applied to Claim 1
wherein the support structure is three or more walls. (Fig. 2)(Farris et al. teaches that the parcel box contains three or more walls. Examiner, notes, that the parcel box contains two side walls, and back wall, see Fig. 2)
The access control element is a door through one of the three or more walls. (Paragraph 0044); and (Fig. 2, 208)(Farris et al. teaches an access door. The door is located on the top of the container, which, will open by hinge or slide open. Examiner, notes, that the access door on the top of the box can move back and forth on top of the box)

Regarding Claim 4, Farris et al./Wilcox/Plies, teaches all the limitations as applied to Claim 1 and wherein the component is a door or gate with locking capability. (Paragraph(s) 0044 and 0065); and (Fig. 3, 305, 310)(Farris et al. teaches that a locking mechanism on the container. Farris et al., further, teaches that the access door (i.e., access control device) can be unlocked as the drone approaches, as taught in Paragraph 0065. Examiner, notes, that the access door contains a locking capability to access the inside of the container) 

Regarding Claim 5, Farris et al./Wilcox/Plies, teaches all the limitations as applied to Claim 1 and 
Wherein the station includes a receiver configured to receive a signal from an autonomous delivery vehicle. (Paragraph 0104); and (Claim 1)(Farris et al. teaches a homing device (i.e., receiver) that can be incorporated with the 
Responsive to the signal, provide a signal to the interface to activate one or more motors or actuators that are configured to move the movable roof to the second position to allow the package to be deposited in the interior space by an autonomous delivery vehicle. (Paragraph(s) 0044, 0073-0074, and 0104)(Farris et al. teaches that after verification of the homing device that includes a communication subsystem (i.e., interface), which, the drone will send a message to the homing device that will then allow the secure parcel box to open the automated lid or door such that the drone may access the inside of the parcel box (i.e., second position) to deliver the package (i.e., package to be deposited). Examiner, respectfully, notes that the homing device includes a communication subsystem (i.e., interface) that is able to receive signals from the drone in order to open and close doors on the box to retrieve the parcel from the drone and/or storing the parcel within the box, see paragraph(s) 0073-0074. Examiner, further, notes that the robotic device (i.e., motor or actuator) will be used to control the lid, access door or door on the parcel box, as taught by Paragraph 0044)

Regarding Claim 6, Farris et al./Wilcox/Plies, teaches all the limitations as applied to Claim 5 and wherein the moveable roof is configured to return to the first position after a package is received in the interior space from an autonomous delivery vehicle. (Paragraph(s) 0104 and 0106-0107)(Farris et al. teaches the drone will deliver 

Regarding Claim 7, Farris et al./Wilcox/Plies, teaches all the limitations as applied to Claim 1 and one or more cameras configured to capture images of the interior space of the station. (Paragraph(s) 0050 and 0064)(Farris et al. teaches that the secure parcel box (i.e., the station) may be incorporated with one or more optical devices, which, can consist of a camera, as taught by Paragraph 0050. Farris et al., further, teaches that a camera can take images inside of the container, as taught by Paragraph 0064)

Claim(s) 8, 10, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 2016/0033966) in view of Cuddy (EP2712524A1) and further in view of Pleis (US 2017/0116568).
Regarding Claim 8, Farris et al., teaches a package receiving station configured to receive a package from a delivery vehicle, the station comprising:
Walls that extend upward to create and surround an interior space of the station. (Paragraph 0044 and 0046); and (Fig. 2)(Farris et al. teaches a secure parcel box/container. Farris et al, further, teaches that the parcel box can contain a rigid bar material like cage support structure. Farris et al., further, teaches that the box/container contains walls that extend upwardly from the ground, as shown in Fig. 2) 
A moveable portion of the station positioned 

A motor configured to cause movement, of the moveable portion, between the open position and the closed position. (Paragraph(s) 0044, 0073-0074, and 0104)(Farris et al. teaches that after verification of the homing device that includes a communication subsystem (i.e., interface), which, the drone will send a message to the homing device that will then allow the secure parcel box to open the automated lid or door such that the drone may access the inside of the parcel box (i.e., second position) to deliver the package (i.e., package to be deposited). Examiner, respectfully, notes that the homing device includes a communication subsystem (i.e., 
A receiver configured to receive a signal from or detect the delivery vehicle when the delivery vehicle is delivering a package to the station and in response thereto generate a control signal. (Paragraph(s) 0073-0074 and 0104); and (Claim 1)(Farris et al. teaches a homing device with a communication subsystem that includes a receiver or transceiver (i.e., receiver) that can be incorporated with the parcel box. Farris et al., further, teaches that the drone will provide a verification signal with the homing device for delivery or pick-up of a package) 
an interface configured to receive the control signal from the receiver. (Paragraph(s) 0073-0074 and 0104)(Farris et al. teaches that the container contains a communication subsystem (i.e., interface) that includes a receiver or transceiver that is used to help the homing device communicate with the drone. Farris et al., further, teaches that the container will receive a message from the homing device to open an automated lid or door for the drone to either deliver or pick-up a package)
Responsive to the control signal, send an activation signal to the motor to move the moveable portion from the closed position to the open position 
	With respect to the above limitations: while Farris et al. teaches a secure delivery box that contains rigid bar material with extendable upwardly walls and a moveable lid that is able to slide open and close. Farris et al., further, teaches an authenticator that allows a box to be delivered by a drone and a controller will then open and close the lid once the package has been delivered by the drone. However, Farris et al., doesn’t explicitly teach that the moveable portion overlaps each of the walls of the parcel station when the moveable portion is closed. Farris et al., also, doesn’t explicitly teach a roof that is angle nonparallel to the ground.
	But, Cuddy in the analogous art of , teaches the moveable portion being configured to overlay each of the walls when in the closed position. (Paragraph 0029) and (Fig(s). 1 and 4)(Cuddy teaches a lid of the parcel receptacle that is pivotally connected to the main body portion and when in a closed position the lids side walls will overlap (i.e., overlay) the upper edges of the sides walls 30, 32, 34, and 36 (i.e., each of the walls when in the closed position))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box that has a moveable roof and side walls of Farris et al., by incorporating the teachings of a moveable roof that can overlap the side walls of the parcel container when in a closed 
	With respect to the above limitations: while Cuddy teaches a delivery receptacle that includes a moveable roof that overlaps the walls of the receptacle when the roof is closed. However, Farris et al. and Cuddy, also, do not explicitly teach a roof that is angle nonparallel to the ground.
	But, Pleis, in the analogous art of drone delivery, teaches moveable portion of the station positioned at an angle nonparallel to the ground. (Paragraph(s) 0020-0024); and (Fig. 1(15) & Fig.2 (15)(Pleis teaches a delivery receptacle that consist of a gate (i.e., roof), gate lock, and a controller. Pleis, further, teaches that the gate can be positioned to open in a nonparallel position, as shown in Fig. 1(15) and Fig. 2 (15). Pleis, also, teaches that the delivery drone is able to send a signal to open and close the gate before and after delivery)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery box that includes a roof of Farris et al. and a parcel delivery box that includes a moveable lid of Cuddy, by incorporating the teachings of a delivery box that has a door that is able to open in a nonparallel position of Pleis,  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 


Regarding Claim 10, Farris et al./Cuddy/Pleis, teaches all the limitations as applied to Claim 8 and a detector configured to detect a package in the interior space or provide a visual image of the interior space of the station. (See, relevant rejection(s) as applied to Claim(s) 7 and 8)

	Regarding Claim 11, Farris et al., teaches all the limitations as applied to Claim 8.
However, Farris et al., do not explicitly teach a net or padding on the interior of the station to provide cushion for the package. 
But, Cuddy in the analogous art of delivering packages to a delivery box, a net or padding on the interior of the station to provide cushion for the package. (Paragraph(s) 0037); and (Fig(s). 5 and 6, 120)(Cuddy teaches a foam pad located in the base of the delivery receptacle to cushion the fall of packets as they drop into it (i.e., padding on the interior of the station to provide cushion for the package))
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box of Farris et al. and a delivery box of Pleis,  by incorporating the teachings of providing cushion inside of a delivery box of Lee, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery of Farris et al., by incorporating the teachings of a delivery receptacle with foam padding located in the inside of the delivery receptacle of Cuddy, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help cushion the fall of packets as they drop into the delivery receptacle. (Cuddy: Paragraph 0037 and Claim 9)

Regarding Claim 12, Farris et al./Cuddy/Pleis, teaches all the limitations as applied to Claim 8 and a door associated with the station that allows access into the interior space of the station to retrieve the package after delivery. (See, relevant rejection(s) of Claim(s) 1(c) and 8)

Regarding Claim 13, Farris et al./Cuddy/Pleis, teaches all the limitations as applied to Claim 8 and wherein the interface is further configured to send a second control signal to the motor to move the movable portion from the open position to the closed position after delivery of the package to secure the package in the interior of the station. (See, relevant rejection(s) of Claim(s) 6 and 8)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 20160033966) in view of Wilcox (GB2510575A) and Pleis (US 2017/0116568), Claim 1, and further in view of Schwimmer (US 2017/0233135) and further in view of Sandoval (US 2007/0151150).
Regarding Claim 3, Farris et al./Wilcox/Pleis, teaches all the limitations as applied to Claim 1 and 
Wherein the support structure 

With respect to the above limitation(s): while Farris et al. teaches that the secure parcel box structure includes rigid bars of material in a cage like structure. However, Farris et al., Wilcox, and Pleis, do not explicitly teach that the container consist of post and the post have fencing in between them.
But, Schwimmer in the analogous art of constructing a container with post, teaches that support structure is posts. (Paragraph 0117); and (Fig. 1)(Schwimmer teaches that a container is supported by posts that extend upwardly from the pegs)
 It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box that have rigid bars for delivering a package of Farris et al., the metal delivery receptacle of Wilcox, and a wall structured delivery box of Pleis, by incorporating the teachings of a container that includes posts that extend upwardly of Schwimmer, since the claimed invention is merely combining prior art elements according to known methods to yield predictable results for supporting a box. 

But, Sandoval in the analogous art of having fencing in between multiple post, teaches fencing between the posts to thereby limit access to the interior space. (Paragraph(s) 0010-0011)(Sandoval teaches fencing between post that are vertically oriented. Sandoval, further, teaches that the fencing is installed on the fence posts)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box of Farris et al., the delivery box of  Wilcox, a delivery box of Pleis, and a container with post of Schwimmer, by incorporating the teachings of a box that includes post vertically oriented with fencing installed on the posts of Sandoval, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help increase stability and protection from animals and other things from entering into the box by placing fencing on the box. (Sandoval: Paragraph 0005 and 0019)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 20160033966) in view of Cuddy (EP2712524A1) and Pleis (US 2017/0116568), as applied to Claim 8,  and further in view of Lee (KR 2016/0121174A).
Regarding Claim 9, Farris et al./Cuddy/Pleis, teaches all the limitations as applied to Claim 8
Wherein the movable portion is a movable roof which is mounted on rails or hinges, the rails or hinges connected to the roof. (Paragraph 0044); and (Fig. 2, 208)(Farris et al. teaches that the top door or lid is located on the top of the container and may open via a hinge or may slide to a side) 

With respect to the above limitations: while Farris et al. teaches that the access door is connected to the box by a hinge, which, the access door is able to slide (i.e., move) back and forth to allow access to the inside of the secured delivery box. However, Farris et al., Cuddy, and Pleis, do not explicitly teach that the rails will help facilitate the movement of the access door. 
But, Lee in the analogous art of a drone delivery box, teaches configured to facilitate movement of the roof along the rails. (Paragraph 0019 and 0062)(Lee teaches the drone delivery box is formed at the upper end of the body rail for guiding an input door and the drive unit. Lee, further, teaches that the opening and closing of the input door will slide along the guide rail to open and close the input passage)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box equipped with a moveable roof and a hinge of Farris et al., a delivery receptacle that has a moveable roof attached to hinges of Cuddy, and a delivery box that is equipped with a moveable gate and a hinge of Pleis, by incorporating the teachings of a delivery box that has rails for guiding the door via a drive unit in order to open and close the doors of Lee, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings 
Claim(s) 14, 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 20160033966) in view of Wilcox (GB2510575A). 
Regarding Claim 14, Farris et al., teaches a method for receiving a package at a package receiving station, delivered by an unmanned delivery vehicle, comprising:
Providing a package receiving station, 
Receiving a signal from the delivery vehicle or detecting approach of the delivery vehicle. Paragraph 0104); and (Claim 1)(Farris et al. teaches a homing device (i.e., receiver) that can be incorporated with the parcel box. Farris et al., further, teaches that the drone will provide a verification signal with the homing device for delivery or pick-up of a package)
Responsive to the signal form the delivery vehicle or detecting approach of the delivery vehicle, generating a control signal to open a portion of the station to receive the package. (Paragraph(s) 0044 and 0104)(Farris et al. teaches that after verification of the homing device and the drone then the homing device will send a message to the secure parcel box, which, will then open the automated lid or door such that the drone may access the inside of the parcel box (i.e., second position) to deliver the package (i.e., 
Presenting the control signal to a motor or other actuator to open a portion of the station. (Paragraph(s) 0044 and 0104)(Farris et al. teaches that after verification of the homing device and the drone then the homing device will send a message to the secure parcel box, which, will then open the automated lid or door such that the drone may access the inside of the parcel box (i.e., second position) to deliver the package (i.e., package to be deposited). Examiner, further, notes that the robotic device (i.e., motor or actuator) will be used to control the lid, access door or door on the parcel box, as taught by Paragraph 0044) 
Receiving the package from the delivery vehicle in the interior of the station. (Paragraph 0104)(Farris et al. teaches that the drone may access the inside of the parcel box to deliver the parcel)
Presenting control signal to a motor or other actuator to close the portion of the station. (Paragraph(s) 0104 and 0106-0107)(Farris et al. teaches the drone will deliver the parcel into the box. Farris et al., further, teaches that after the box drone delivers the package into the box then the box will receive an indication form the homing device to close its lid/door and lock) 


	But, Wilcox in the analogous art of a parcel depositary, teaches 
the station defining a padded interior area of the station. (Page 6, Lines 14-19)(Wilcox teaches a delivery parcel that includes a holding space that has a soft material layer (i.e., padded interior), a string net, or the like so that the parcel is cushioned as it drops into the holding space) 
wherein the portion of the station that opens is the drawer, coupled to a sidewall of the station that extends outward from the station. (Fig. 2, 8) (Wilcox teaches that a parcel depository includes a drawer located within the parcel, which, the drawer is able to open outwardly from the parcel depository)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box of Farris et al., by incorporating the teachings of a drawer coupled to the delivery receptacle structure separate from the moveable lid, which, the drawer is able to open in the outward direction and the delivery receptacle  includes a soft material and/or net inside of Wilcox, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to 

Regarding Claim 18, Farris et al./Wilcox, teaches all the limitations as applied to Claim 14 and wherein the signal from the delivery vehicle includes a code that is specific to the station. (Paragraph 0104)(Farris et al. teaches that the drone and the homing device will verify each other by sending a signal. Farris et al., further, teaches that the verification process can include the drone sending a security code to validate its credentials, which, will then allow the lid or door to open to the box/container. Examiner, notes, that the code is specific to the secure delivery box since the drone upon arrival has to provide a verification code to access that particular secure parcel box)

Regarding Claim 19, Farris et al./Wilcox, teaches all the limitations as applied to Claim 14 and wherein the portion of the station the opens is a roof or a portion of a roof of the station. (Paragraph(s) 0044 and 0104); and (Fig. 2, 208)(Farris et al. teaches that the access door or lid (i.e., roof) will open upon the drone being provided access to the parcel box. Examiner, notes, that the access door is located at the top of the container, as taught by Paragraph 0044)

Regarding Claim 21, Farris et al./Wilcox, teaches all the limitations as applied to Claim 14 and wherein the delivery vehicle is an aerial drone configured to deliver the 
	
	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 20160033966) in view of Wilcox (GB2510575A), as applied to Claim 14, and further in view of Geng (US 2016/0374494).
Regarding Claim 15, Farris et al./Wilcox, teaches all the limitations as applied to Claim 14 and 

Sending a message to a package recipient, the package sender, or both, of the delivery. (Paragraph 0029 and 0100)(Farris et al. teaches that once the drone has delivered the package the system will provide a message to the user. Farris et al., further, teaches that the message will confirm that the package has been delivered or is on the way. Examiner, further, notes that the term “user,” in this application refers to both the sender and the receivers of the parcels (i.e., recipient’s), as taught in Paragraph 0029)
With respect to the above limitations: while Farris et al. teaches that once the drone has delivered the package the system will send a message to a user, which, will inform the user that the package has been received. However, Farris et al. and Wilcox, do not explicitly teach that the delivery box will detect that the package has been deposited inside of the station. 
But, Geng in the analogous art of a delivery smart box for accepting packages, teaches detecting delivery of the package in the interior of the station. 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box that will send a message to a user when a package is delivered of Farris et al. and a delivery box of Wilcox, by incorporating the teachings of a mailbox that is able to sense the weight of a package and then send a message to user of Geng, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a recipient or sender to conveniently receive and send mail. (Abstract)

Regarding Claim 16, Farris et al./Wilcox, teaches all the limitations as applied to Claim 14 and 
wherein the station includes a camera. (Paragraph(s) 0050 and 0064)(Farris et al. teaches that the secure parcel box (i.e., the station) may be incorporated with one or more optical devices, which, can consist of a camera, as taught by Paragraph 0050. Farris et al., further, teaches that a camera can take images inside of the container, as taught by Paragraph 0064)


But, Geng in the analogous art of a delivery smart box for accepting packages, teaches the camera sends a picture of the delivery to the package recipient, the package sender, or both. (Paragraph(s) 0133 and 0199)(Geng teaches that a smart mailbox contains an inner camera that is used for taking pictures or video of mail for confirming a safe receipt of the item(s). Geng, further, teaches that the photos taken by the camera can be sent to the recipient)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box that consist of cameras for taking images of the inside of the container of Farris et al. and a parcel depositary of Wilcox, by incorporating the teachings of a mailbox that includes a camera for taking pictures of mail that has been deposited and then sending the images to a user of Geng, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a recipient conveniently receive mail by knowing when the mail has been deposited. (Abstract)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 20160033966) in view of Wilcox (GB2510575A), as applied to Claim 14, and further in view of Moudy (US 20160025365).
Regarding Claim 20, Farris et al./Wilcox, teaches all the limitations as applied to Claim 14 and 
Monitoring a temperature of the interior of the station. (Paragraph 0051)(Farris et al. teaches that the secure parcel box will contain an environmental control device to keep the content inside of the parcel box at a desired temperature) 
Activating a heating or cooling device in response the temperature being 
With respect to the above limitations: while Farris et al. teaches a secure parcel box that contains an environmental control device that keeps the inside of the parcel box at a desired temperature for the package(s). Farris et al., further, teaches that the shipper is able to provide a desired temperature for the package, which, the environmental control device will regulate the temperature inside of the box to that desired temperature by using a heating and cooling device. However, Farris et al./Wilcox, do not explicitly teach that the heating or cooling device will be activated after reaching a threshold temperature. 
	But, Moudy in the analogous art of a delivery box is able to maintain the inside temperature based on an operation temperature parameter, teaches activating a heating or cooling device in response temperature being beyond a threshold. 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box that includes environmental controls for heating and cooling of Farris et al. and a parcel depositary of Wilcox, by incorporating the teachings of a box that includes an environmental control for heating and cooling, which, the controller will determine the temperature is beyond its normal temperature and adjust the temperature accordingly of Moudy, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent the product(s) from going bad by monitoring temperature and adjusting it once it reaches a threshold. (Paragraph 0031)

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US 2016/0033966) in view of Wilcox (GB2510575A) and further in view of Pleis Claim 1, and further in view of Frankenberg et al. (US 7,913,898).
Regarding Claim 22, Farris/Wilcox/Pleis , teaches all the limitations as applied to Claim 1.
However, Farris, doesn’t explicitly teach wherein the drawer comprises a ramp in order to cause a package to slide downward into the interior area, thereby freeing up space in the drawer for an additional package delivery.
But, Wilcox in the analogous art of , teaches a drawer. (Page 2, Lines 29-32); and (Page 3, Lines 1-6)(Wilcox teaches a delivery receptacle that contains a drawer for placing a package into the receptacle drawer, which, the parcel will then drop through the bottom of the drawer into a holding space below the drawer)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box of Farris et al., by incorporating the teachings of a drawer coupled to the delivery receptacle structure  allowing a parcel to drop through the bottom of the drawer of Wilcox, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help maximize the storage space for the depositary. (Wilcox: Page 5, Lines 1-4)
With respect to the above limitation: while Wilcox teaches a delivery receptacle that contains a drawer. However, Farris, Wilcox, and Pleis, do not explicitly teach that the drawer has a ramp that causes a package to slide downward into the receptacle area. 

drawer comprises a ramp in order to cause a package to slide downward into the interior area, thereby freeing up space in the drawer for an additional package delivery. (Colum 5, Lines 50-62); (Column 7, Lines13-21)(Frankenberg  et al. teaches a collecting container with a tilting drawer, which, includes a rear wall that slants downwards (i.e., ramp) and once closed the inserted objects slide downwards into the container. Examiner, respectfully, notes that the packages can slide down the slanted conveyor of the drawer into a net and/or another roller, see Fig. 5 (a-b), Fig. 7(a-b), Column 7, Lines 13-21 and Column 9, Lines 16-26)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery box of Farris et al., a drawer coupled to the delivery receptacle structure  allowing a parcel to drop through the bottom of the drawer of Wilcox, and delivery box of Pleis, by incorporating the teachings of a delivery container with a tilting drawer that allows packages to slide down the tilting drawer into the container of Frankenberg et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help utilize the space within the container by freeing up space directly below the insertion opening for other objects since the drawer is slanted downward towards the front of the collecting container preventing accumulation of the packages in the container. (Frankenberg et al.: Column 4, Lines 4-12)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madruga (US 6,138,910). Madruga teaches a delivery receptacle box like structure with two doors on the sides of the delivery receptacle. Madruga, further, teaches that the first and second compartment(s) used to receive small and large packages. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./           Examiner, Art Unit 3628                                                                                                                                                                                             
/GEORGE CHEN/           Primary Examiner, Art Unit 3628